NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                    _______________________

                            No. 20-2906
                      _______________________

                  SERGEANT DANIELLE ALSTON,
                                     Appellant

                                    v.

     CITY OF PHILADELPHIA, d/b/a Philadelphia Police Department;
LIEUTENANT BRIAN DOUGHERTY, individually and in his official capacity
           as lieutenant for the Philadelphia Police Department
                        ______________________

             On Appeal from the United States District Court
                For the Eastern District of Pennsylvania
                    District Court No. 2-18-cv-02362
              District Judge: Honorable Joshua D. Wolson
                    __________________________

            Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                          September 21, 2021

   Before: SMITH, Chief Judge, McKEE, and RESTREPO, Circuit Judges

                       (Filed: September 22, 2021)
                               ____________________

                                    OPINION*
                              _____________________

SMITH, Chief Judge.

      Danielle Alston, a former Sergeant with the Philadelphia Police Department,

filed suit against her immediate superior, Lieutenant Brian Dougherty, and the City

of Philadelphia, alleging, inter alia, a gender-based hostile-environment claim

under 42 U.S.C. § 1983 and the Equal Protection Clause of the Fourteenth

Amendment. See Starnes v. Butler Cnty. Ct. Com. Pl., 971 F.3d 416, 426 (3d Cir.

2020) (“The Equal Protection Clause proscribes sex-based discrimination.”).

Sergeant Alston’s claims against the City were dismissed. 22A. In response to

Lieutenant Dougherty’s motion for summary judgment, Sergeant Alston

abandoned one claim, opposing only the motion seeking summary judgment on her

gender-based hostile-environment claim. 205-06A. After the District Court

granted Lieutenant Dougherty’s motion for summary judgment, this timely appeal

followed.1




*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  The District Court exercised jurisdiction under 28 U.S.C. § 1331. We have jurisdiction
under 28 U.S.C. § 1291. Our review of the District Court’s order granting summary
judgment is plenary. Starnes, 971 F.3d at 424.
                                            2
      Section 1983 hostile-environment claims “require the same elements of proof

as a Title VII action.” Lewis v. Univ. of Pittsburgh, 725 F.2d 910, 915 n.5 (3d Cir.

1983); see also Starnes, 971 F.3d at 426. In Andrews v. City of Philadelphia, this

Court instructed that:

      five constituents must converge to bring a successful claim for a sexually
      hostile work environment under Title VII (1) the employees suffered
      intentional discrimination because of their sex; (2) the discrimination was
      pervasive and regular;2 (3) the discrimination detrimentally affected the
      plaintiff; (4) the discrimination would detrimentally affect a reasonable person
      of the same sex in that position; and (5) the existence of respondeat superior
      liability.

895 F.2d 1469, 1482 (3d Cir. 1990); see also Cardenas v. Massey, 269 F.3d 251,

260 (3d Cir. 2001) (reiterating same elements to prove hostile work environment

claim).

      In analyzing Sergeant Alston’s claim, the District Court considered the first

and fifth elements. It concluded that Sergeant Alston could not support her claim

with evidence of an errant text message that Lieutenant Dougherty sent to her

because there was “[n]o evidence” suggesting that the text was sent

“intentionally.” 6A. It noted that the record did not contradict Lieutenant

Dougherty’s assertion that the text was sent by accident and that the lieutenant

apologized in both a follow-up text and in person. Id.



2
 We have clarified since Andrews that the second element is whether the discrimination
was “severe or pervasive.” Castleberry v. STI Grp., 863 F.3d 259, 264 (3d Cir. 2017).
                                          3
      Sergeant Alston contends this was error as the incident was “sufficiently

severe to create a hostile work environment,” Alston Br. 13, and she points to her

own testimony that she was “shocked,” id. at 15. We are not persuaded. Alston’s

subjective view of the errant text does not create an issue of fact about Lieutenant

Dougherty’s state of mind when the text was transmitted. Although she is correct

that a single incident may be severe enough to create a hostile environment,

Castleberry, 863 F.3d at 264, the severity of the sole, misfired text at issue here

does not shed light on whether Dougherty acted intentionally.

      Thus, we turn to Sergeant Alston’s other contention that the District Court

erred when it concluded that Alston failed to establish the existence of respondeat

superior liability for the hostile environment created by some of the other sergeants

and officers in the 35th District to which she was assigned. We have carefully

reviewed the record before us, and conclude that the evidence establishes that some

other officers were aware of some gender-based harassment of which Sergeant

Alston complains. But the record does not show that Lieutenant Dougherty had

actual or constructive notice of the gender-based harassment directed at Sergeant

Alston. While Alston testified that she had ongoing conversations with Dougherty,

she did not spell out the substance of those conversations and she admitted that she

did not inform him of the other officers’ harassing comments related to her

clothing. Accordingly, we conclude that the District Court did not err when it

                                          4
determined that Sergeant Alston failed to show a basis for holding Lieutenant

Dougherty liable.

      Accordingly, we will affirm the judgment of the District Court.




                                        5